Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.32
AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN DANIEL P. AMOS AND
AFLAC INCORPORATED
     THIS AMENDMENT (“Amendment”) is entered into as of the 8th day of December,
2008, by and between Aflac Incorporated, a Georgia corporation (hereinafter
referred to as “Corporation”) and Daniel P. Amos (hereinafter referred to as
“Employee”).
W I T N E S S E T H:
     WHEREAS, Corporation and Employee entered into an Employment Agreement
dated August 1, 1993, and subsequently agreed to modify said agreement by
various amendments (as so amended, the “Employment Agreement”);
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), is applicable to certain provisions of the Employment
Agreement; and
     WHEREAS, Corporation and Employee desire to modify the Employment
Agreement, effective as of January 1, 2009, in order to comply with
Section 409A;
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth and contained herein, Corporation and Employee agree that the Employment
Agreement shall be modified as follows:

  1.   Paragraph 7 shall be amended by adding at the end thereof the following:
        Amounts payable to Employee under the Management Incentive Plan (or any
successor or other executive bonus program) shall be payable in such manner, at
such times and in such forms, as prescribed by the terms of the Management
Incentive Plan (or successor or other program).     2.   Paragraph 8 shall be
amended by adding at the end thereof the following:         Any reimbursements
made pursuant to the preceding sentence shall be paid as soon as practicable but
no later than 90 days after Employee submits evidence of such expenses to
Corporation (which payment date shall in no event be later than the last day of
the calendar year following the calendar year in which the expense was
incurred). The amount of such reimbursements during any calendar year shall not
affect the benefits provided in any other calendar year, and the right to any
such benefits shall not be subject to liquidation or exchange for another
benefit.

Page 1 of 6



--------------------------------------------------------------------------------



 



     3. Paragraph 11 shall be amended by adding a new (unnumbered) paragraph at
the end thereof to read as follows:
     Any expense reimbursements made to satisfy the terms of this Paragraph 11
shall be paid as soon as practicable but no later than 90 days after Employee
submits evidence of such expenses to Corporation (which payment date shall in no
event be later than the last day of the calendar year following the calendar
year in which the expense was incurred). The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any benefits under this paragraph shall not be
subject to liquidation or exchange for another benefit.
     4. Paragraph 13 shall be amended by adding at the end of the fourth
paragraph thereof a new provision as follows:
; provided, these provisions shall not affect the timing or form of his
distributions under said plan, which shall be determined solely under the terms
of said plan.
     5. Paragraph 14 shall be amended by deleting said paragraph in its entirety
and replacing it with the following:
     14. TERMINATION OF EMPLOYMENT.
     A. TERMINATION BY CORPORATION. Corporation may, when acting in accordance
with resolutions adopted by a two-third’s (2/3) majority vote of its entire
Board acting at a meeting called for the purpose of considering Employee’s
termination, terminate this Agreement, at any time, with or without “good cause”
(“good cause” being hereinafter defined), by giving at least sixty (60) days’
written notice to Employee of its intention to terminate Employee’s employment
without “good cause” or at least five (5) days’ written notice to Employee of
its intention to terminate Employee’s employment for “good cause”; provided,
however, Corporation may, at its election, terminate Employee’s actual
employment (so that Employee no longer renders services on behalf of
Corporation) at any time during said sixty (60) day or five (5) day period.
     B. TERMINATION BY EMPLOYEE. Employee may terminate this Agreement, at any
time either for good reason (being hereafter defined) or without good reason, by
giving at least sixty (60) days’ written notice to Corporation of his intention
to terminate his employment.
     C. PAY AND BENEFITS. In the event of any termination of Employee’s
employment hereunder, Corporation shall be obligated to:
          (a) pay Employee his base salary (as provided for in Paragraph 5 of
this Agreement) earned through the last day of his actual employment;

Page 2 of 6



--------------------------------------------------------------------------------



 



          (b) pay Employee his performance bonus compensation (as provided for
in Paragraph 7 of this Agreement) that has accrued and vested but not been paid
as of the last day of his actual employment;
          (c) continue to honor all stock options, subject to the terms thereof,
granted to Employee prior to the termination date stated in said written notice;
provided, in the event Employee’s termination is (i) by Corporation without good
cause (and not by Corporation for good cause), or (ii) by Employee for good
reason (but not by Employee without good reason) and not by Employee with the
intention to enter a business competitive with that of the Corporation, all of
said options not already vested shall become fully vested as of the last day of
his employment;
          (d) continue to pay or provide to Employee all of the retirement,
health, life and disability benefits, as are provided for in this Agreement or
under any programs, plans or policies covering Employee at the time of any
notice of termination, through the last day of his actual employment; and
          (e) pay Employee and/or his wife such benefits as provided for in the
Retirement Plan for Senior Officers (see Paragraph 9 above), in a manner and in
such forms and at such times, as provided under the terms of said plan.
     D. GOOD CAUSE. For purposes of this Paragraph 14, “good cause” shall mean:
(i) the willful and deliberate failure by Employee to substantially perform his
executive and management duties hereunder for a continuous period of more than
sixty (60) days for reasons other than Employee’s sickness, injury or
disability; (ii) the willful and deliberate conduct by Employee which is
intended by Employee to cause, and which does in fact result in substantial
injury or damage to Corporation; or (iii) the conviction or plea of guilty by
Employee of a felony crime involving moral turpitude. Prior to the Corporation’s
decision to terminate Employee’s employment for “good cause” as hereinabove
provided, the Board shall give written notice to Employee setting forth the
specific charges against Employee being considered by the Board to constitute
“good cause” as defined in this subparagraph and the Board shall, within thirty
(30) days after such notice, give Employee an opportunity to fully respond and
defend himself against such charges before the Board. Within fifteen (15) days
after the last day on which Employee is given the opportunity to defend himself
before the Board, the Board, acting in good faith, shall make its determination
as to whether or not the charges against Employee constitute “good cause” and
shall notify Employee in writing of its determination together with a full
explanation of the basis thereof.
     E. GOOD REASON. For purposes of this Paragraph 14, “good reason” shall mean
the termination of employment by Employee upon the occurrence of any one or more
of the following events:
          (a) Any breach by Corporation of the terms and conditions of this
Agreement affecting Employee’s salary and bonus compensation, any employee
benefit, stock options or the loss of any of Employee’s titles or positions with
Corporation;

Page 3 of 6



--------------------------------------------------------------------------------



 



          (b) A significant diminution of Employee’s duties and
responsibilities;
          (c) The assignment to Employee of any duties inconsistent with or
significantly different from his duties and responsibilities existing at the
time of such assignment;
          (d) Any purported termination of Employee’s employment by Corporation
other than as permitted by this Agreement;
          (e) The relocation of Corporation’s principal office or of Employee’s
own office to any place beyond twenty- five (25) miles from the current
principal office of Corporation in Columbus, Georgia; or
          (f) The failure of any successor to Corporation to expressly assume
and agree to discharge Corporation’s obligations to Employee under this
Agreement, in form and substance satisfactory to Employee.
     F. TERMINATION WHILE DISABLED. If Employee is totally disabled at the time
any such notice of termination is given, then, notwithstanding the provisions of
this Paragraph 14, Corporation shall nevertheless continue to pay Employee, as
his sole compensation hereunder, the compensation and other benefits for the
remaining period of Employee’s total disability as provided for in Paragraph 13
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this Paragraph 14 in addition to the continuation
of his compensation under Paragraph 13.
     6. Paragraph 15 shall be amended by deleting said paragraph in its entirety
and replacing it with the following:
     15. COOPERATION AFTER NOTICE OF TERMINATION. Following any such notice of
termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Board; and to that end, Corporation shall be entitled
to full-time services of Employee through his actual termination date and such
full-time or part-time services of Employee as Corporation may reasonably
require during all or any part of the sixty (60)-day period that both follows
any such notice of termination and his actual termination date; provided, the
parties acknowledge that, depending on the level of services so required, the
provision of such services may delay the timing of Employee’s separation from
service.
     7. Paragraph 16 shall be amended by adding to the end thereof the
following:
; provided, these provisions shall not affect the timing or form of his
distributions from such Plan, which shall be determined solely under the terms
of such Plan.

Page 4 of 6



--------------------------------------------------------------------------------



 



     8. Paragraph 17 shall be amended by (i) changing the reference to
“paragraph 19” therein to “Paragraph 14.E”, and (ii) by changing the reference
to “Paragraph 14” therein to “Paragraph 14.D”.
     9. Paragraph 20 shall be amended by deleting said paragraph in its entirety
and replacing it with the following:
[PARAGRAPH RESERVED]
     10. Paragraph 24 shall be amended by deleting therefrom the introductory
phrase that reads as follows:
     Except for any dispute or matter arising after a Change in Control as
defined in Paragraph 19,
     and by capitalizing the next following word, “Any”.
     11. A new Paragraph 28 shall be added after Paragraph 27 as follows:
     28. CODE SECTION 409A. This Agreement, as amended by the Amendment
effective as of January 1, 2009, is intended to comply with the requirements of
Code Section 409A and shall be construed accordingly. Any payments or
distributions to be made to Employee under this Agreement upon a “separation
from service” (as defined in Code Section 409A) of amounts classified as
“nonqualified deferred compensation” for purposes of Code Section 409A, payable
due to a separation from service and not exempt from Section 409A, shall in no
event be made or commence until six (6) months after such separation from
service. Each payment of nonqualified deferred compensation under this Agreement
shall be treated as a separate payment for purposes of Code Section 409A.
     12. Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect in accordance with its terms and continue to
bind the parties.
     13. This Amendment shall be effective as of January 1, 2009.

Page 5 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Corporation has hereunto caused its duly authorized
executive to execute this Amendment on behalf of Corporation, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party, as of the 8 day of December, 2008.

             
Employee
      Aflac Incorporated    
 
           
/s/ Daniel P. Amos
 
Daniel P. Amos
  By:   /s/ Kriss Cloninger III
 
Kriss Cloninger III    
 
      President & Chief Financial Officer    
 
           
/s/ Martin Durant
  Attest:   /s/ Joey M. Loudermilk    
 
           
Witness
      Joey M. Loudermilk    
 
      Corporate Secretary    

Page 6 of 6